—Order, Supreme Court, New York County (Joan B. Lobis, J.), entered October 23, 1992, which, inter alia, denied defendant Motor Vehicle Accident Indemnification Corp.’s ("MVAIC”) motion for summary judgment based upon defendant Eagle Insurance Company’s ("Eagle”) failure to respond to MVAIC’s Notice to Admit and granted Eagles’ cross-motion to vacate its default on condition that it pay MVAIC $150 costs, unanimously affirmed, with costs.
*519The court was within its discretion in excusing the default in responding to the notice to admit due to law office failure as there was no prejudice shown. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.